98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard GABEL, Plaintiff-Appellant,v.Kerry MEDERIOS;  Commissioner of Internal Revenue Service;Defendants-Appellees.
No. 96-15086.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Richard Gabel appeals pro se the district court's dismissal of his action seeking a writ of replevin for the return of property seized by Internal Revenue Service Agent Kerry L. Mederios to satisfy the tax liability of Gabel's brother.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we affirm for the reasons stated by the district court in its final order filed January 9, 1996.  We have considered Gabel's remaining contentions and we conclude that they lack merit.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3